Citation Nr: 1608284	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-22 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Whether an overpayment of service-connected compensation benefits in the calculated amount of $8,122.03 was validly created. 

(The issue of whether the Veteran's disability compensation benefits were properly terminated during the period from December 6, 2006 to June 13, 2007 is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to January 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO in Milwaukee, Wisconsin that retroactively terminated the Veteran's service-connected disability compensation benefits for the period from December 6, 2006 to June 13, 2007 based on a finding that he had an outstanding warrant during this period.  By a letter dated in January 2008, VA's Debt Management Center (DMC) informed him that as a result of the above action, he had an overpayment debt in the calculated amount of $8,122.03.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The current record reveals that some of the assessed indebtedness in question already has been recouped.  In accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must nevertheless consider the entire amount calculated. 

In a January 2008 letter to the Veteran, VA's DMC informed him that he had an overpayment debt in the calculated amount of $8,122.03.  

In a May 2008 letter to the DMC, the Veteran challenged the validity of the above debt, stating that he wanted to appeal the RO's decision to create the debt.

The Board finds that the Veteran's May 2008 letter was a valid notice of disagreement as to the validity of the overpayment debt.  See 38 C.F.R. § 20.201. Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  Then, the Veteran must be provided with an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).

Furthermore, in order to resolve the validity of the debt, the claims file must be documented with the calculation as to how the amount of the overpayment was determined.  See Narron v. West, 13 Vet. App. 223 (1999). 

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a statement of the case addressing the issue of the validity of the debt resulting from retroactive termination of service-connected compensation benefits, in the calculated amount of $8,122.03.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




